Name: Commission Regulation (EEC) No 2009/92 of 20 July 1992 determining Community analysis methods for ethyl alchohol of agricultural origin used in the preparation of spirit drinks, aromatized wines, aromatized wine- based drinks and aromatized wine-product cocktails
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  agri-foodstuffs
 Date Published: nan

 Avis juridique important|31992R2009Commission Regulation (EEC) No 2009/92 of 20 July 1992 determining Community analysis methods for ethyl alchohol of agricultural origin used in the preparation of spirit drinks, aromatized wines, aromatized wine- based drinks and aromatized wine-product cocktails Official Journal L 203 , 21/07/1992 P. 0010 - 0010 Finnish special edition: Chapter 3 Volume 43 P. 0121 Swedish special edition: Chapter 3 Volume 43 P. 0121 COMMISSION REGULATION (EEC) No 2009/92 of 20 July 1992 determining Community analysis methods for ethyl alchohol of agricultural origin used in the preparation of spirit drinks, aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktailsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinks (1), and in particular Article 4 (8) thereof, Having regard to Council Regulation (EEC) No 1601/91 of 10 June 1991 laying down general rules on the definition, description and presentation of aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails (2), and in particular Article 4 (4) thereof, Whereas in order to enable the competent authorities to make proper checks on ethyl alcohol of agricultural origin as definied at (h) in Article 1 (3) of Regulation (EEC) No 1576/89 and as referred to in the third indent under (d) of Article 3 of Regulation (EEC) No 1601/91 Community analysis methods should be adopted. Whereas the carcateristics of the ethyl alcohol of agricultural origin are set out in Annex I to Regulation (EEC) No 1576/89 and in Annex I to Regulation (EEC) No 1601/91; whereas these charecteristics are identical to the elements making up the definition of neutral alcohol in Annex I to Council Regulation (EEC) No 2046/89 of 19 June 1989 laying down general rules for distillation operations involving wine and the by-products of wine making (3); whereas the Community analysis methods for neutral alcohol applicable in the wine sector given in Commission Regulation (EEC) No 1238/92 (4) should also be recognized as Community analysis methods for the application of Regulations (EEC) No 1576/89 and (EEC) No 1601/91; Whereas in order to ensure comparability of the results obtained using the analysis methods adopted in this Regulation the repeatability and reproducibility requirements for the results obteined using these methods should be defined; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Implementation Committee for Spirit Drinks and the Implementation Committee for Aromatized Wine-Based Drinks, HAS ADOPTED THIS REGULATION: Article 1 The Community analysis methods for ethyl alcohol of agricultural origin as defined at (h) in Article 1 (3) of Regulation (EEC) No 1576/89 and referred to in the third indent of point (d) in Article 3 of Regulation (EEC) No 1601/91 shall be those set out in the Annex to Regulation (EEC) No 1238/92. Article 2 of Regulation (EEC) No 1238/92 shall apply to comparability of analysis results. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 160, 12. 6. 1989, p. 1. (2) OJ No L 149, 14. 6. 1991, p. 1. (3) OJ No L 202, 14. 7. 1989, p. 14. (4) OJ No L 130, 15. 5. 1992, p. 13.